t c summary opinion united_states tax_court jamshed ahmed chaudry petitioner v commissioner of internal revenue respondent jamshed chaudry petitioner v commissioner of internal revenue respondent docket nos 19609-13s 26280-14s filed date jamshed ahmed chaudry pro_se matthew s reddington for respondent summary opinion gerber judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined income_tax deficiencies for petitioner’ sec_2010 and sec_2011 taxable years of dollar_figure and dollar_figure respectively respondent also determined sec_6662 penalties for and of dollar_figure and dollar_figure respectively the deficiencies are attributable to respondent’s disallowance of certain deductions on schedules a itemized_deductions the issues for our consideration are whether petitioner is entitled to any of the deductions that respondent disallowed and whether petitioner is liable for the accuracy-related_penalties background petitioner resided in maryland at the time that his petitions were filed on schedules a of hi sec_2010 and sec_2011 income_tax returns petitioner claimed the following deductions that respondent after an audit examination disallowed item dollar_figure employee_expenses big_number charitable_contributions medical_expenses big_number dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure during respondent’s audit examination of the and 2011income tax returns petitioner was asked for substantiation of the above items which he did not provide and respondent issued determinations disallowing the claimed deductions with respect to the charitable_contribution_deduction claimed for petitioner provided evidence of the contribution of an automobile and respondent in the notice_of_deficiency allowed petitioner dollar_figure as the fair_market_value of the automobile contributed to the charity petitioner approached automobile dealers who provided values for the automobile the average of which was dollar_figure petitioner had several medical conditions during and his physician provided a letter advising that petitioner required transportation and or assistance to travel to work and other places including medical appointments discussion generally deductions are allowed only as provided by statute 503_us_79 petitioner bears the burden of showing entitlement to the deductions claimed on schedules a attached to hi sec_2010 and sec_2011 income_tax returns see rule a 290_us_111 a unreimbursed employee_expenses for petitioner claimed a job-related expense deduction of dollar_figure for such items as uniforms reference books respiratory equipment clinical scrubs professional clothes laundry cell phone parking tolls transportation and miscellaneous for petitioner claimed a job-related expense deduction of dollar_figure for such items as reference books seminars education clothes cell phone laundry and miscellaneous miscellaneous_itemized_deductions such as the deduction for unreimbursed employee_expenses are allowed only to the extent that the aggregate amount exceed sec_2 of adjusted_gross_income sec_67 in these cases the threshold would exceed dollar_figure for each year with respect to the categories of deductions that petitioner claimed sec_6001 requires that taxpayers maintain records sufficient to substantiate the amounts claimed in some instances sec_274 requires that more stringent recordkeeping and substantiation requirements be met and that the taxpayer have adequate_records or sufficient evidence corroborating his own statement to substantiate expenses underlying the claimed deductions at trial petitioner did not offer any documentary or testimonial evidence to support or substantiate the amounts of his job-related expenses for or accordingly we hold that respondent’s determination disallowing job-related expense deductions of dollar_figure and dollar_figure for and respectively is sustained b charitable_contributions taxpayers are allowed deductions under sec_170 for charitable_contributions taxpayers are required to maintain records to substantiate amounts underlying their claimed deductions sec_6001 for petitioner claimed a deduction of dollar_figure for charitable_contributions and he provided documentation showing that an automobile had been donated to a qualified charity for which respondent allowed a dollar_figure deduction petitioner went to auto dealers and received valuations the average of which was dollar_figure other than that evidence petitioner did not substantiate the remaining portions of the amounts underlying the charitable_contribution_deduction claimed for for petitioner reported dollar_figure for noncash contributions and dollar_figure for cash contributions to charity petitioner did not provide any cogent evidence for respondent determined that petitioner’s allowable deductions exceeded the standard_deduction whereas for the standard_deduction exceeded the deductions respondent allowed to petitioner substantiating any portions of the amounts underlying the claimed charitable_contribution_deduction for we accordingly hold that petitioner is entitled to a charitable_contribution_deduction of dollar_figure dollar_figure less dollar_figure in addition to the amount respondent allowed for and respondent’s determination to disallow a deduction for all of the claimed charitable_contributions for is sustained c medical_expenses petitioner claimed medical expense deductions for and of dollar_figure and dollar_figure respectively sec_213 allows a deduction for medical_care the cost of which is not reimbursed by insurance the aggregate amount claimed for any taxable_year is deductible only to the extent that it exceeds of the taxpayer’s adjusted_gross_income other than a letter from his doctor that generally indicated that petitioner would need help getting places petitioner presented no documentary_evidence to support the amounts claimed petitioner explained that he was not able to transport himself to work and medical appointments and that he paid others to transport him to various places petitioner admitted that most of his medical costs and drugs were covered by an insurance plan and that he had a nominal copayment for medicine on his returns most of the amounts underlying the claimed deductions were allegedly for insurance premiums but at trial petitioner indicated that large portions of his medical_expenses were attributable to amounts that he paid others to drive him to work medical appointments etc other than his testimony petitioner did not provide any evidence that amounts were paid to others for medical transportation or assistance such expenditures however must be substantiated accordingly petitioner has not substantiated his claimed medical_expenses for or and respondent’s determination disallowing the deductions is sustained d accuracy-related_penalty sec_6662 and b and provides for a penalty for an underpayment_of_tax attributable to negligence or a substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with respect to the penalty respondent in his pretrial memorandum contended that his burden of production was met because petitioner was negligent in failing to keep and or present adequate_records of expenses underlying claimed deductions and because there is a substantial_understatement_of_income_tax for each year within the meaning of sec_6662 we agree with respondent petitioner has offered no testimony or other evidence concerning his liability for this penalty and has not claimed that his actions were reasonable accordingly we hold that petitioner is liable for sec_6662 accuracy-related_penalties for and to reflect the foregoing decision will be entered under rule in docket no 19609-13s and decision will be entered for respondent in docket no 26280-14s
